Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendments filed 2/9/21. As directed, Claims 1,2,11,14 have been amended, claims 15-16 added. Thus claims 1-17 are presently pending in this application.
The amendments are sufficient to overcome the claim rejections under 35 USC 112(b) from the previous action.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 7, 8, 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhn Jr. et al. (US 3915124, hereinafter “Kuhn”).
Regarding claim 1, Kuhn teaches a steam feeding unit “for feeding steam into a baking chamber of an oven” is the intended use of the steam feeding unit, not given further patentable weight), comprising: 
a water tank (14) for storing water; 
a steam generator (annotated Fig. 1) having an inlet (passages 330, Col. 8 lines 35-38) and an outlet (50), said inlet being in fluid communication with said water tank for receiving water therefrom (Col. 8 lines 35-38), said steam generator comprising a heating device (boilers 
a separation chamber (52) having only one inlet (communicating with 50; see Annotated Fig. 1) for moisture, said inlet being in fluid communication with said outlet of said steam generator (Fig. 1) for receiving a mixture of steam and water therefrom, said separation chamber being configured to separate steam and water from said mixture (Col. 6 lines 37-46), a first outlet of said separation chamber being in fluid communication with said “baking chamber” (the first outlet delivers “dry steam” to the desired area as in Col. 6 lines 45-47) for delivering separated steam thereto, and a second outlet (communicating with 56, Annotated Fig. 1) of said separation chamber being in fluid communication with a location(56) upstream of said inlet of said steam generator for recirculating separated water thereto (Fig. 1 and Col. 6 lines 42-43: “[a] water drain 56 is provided to drain off and recirculate pre-ignition water.”).  

    PNG
    media_image1.png
    720
    740
    media_image1.png
    Greyscale

Regarding claim 2, Kuhn discloses the steam generator comprising a duct (annular space 122, Col. 8 lines 35-38) and configured such that said heating device converts liquid water that enters said duct via said inlet of said steam generator to steam as said water proceeds through said duct toward said outlet (Col.8 lines 35-60 and Fig. 1).  
Regarding claim 3, Kuhn discloses said inlet of said steam generator being arranged at a first end of said duct (at the lower end of the duct, see Figs. 1-2) and said outlet of said steam generator being arranged at a second end of said duct (at the upper end of the duct).  
Regarding claim 5, Kuhn discloses said separation chamber configured such that water received at said inlet of said separation chamber flows to said second outlet of said separation 
Regarding claim 7, Kuhn discloses, said second outlet of said separation chamber configured such that water exits said separation chamber through said second outlet via gravity (Fig. 1).  
Regarding claim 8, Kuhn discloses said separation chamber is arranged above a maximum water level in said water tank (since the separation chamber is arranged entirely above the water tank as in Fig. 1, it must be above the maximum water level.  
Regarding claim 17, Kuhn discloses a feeding duct (54) having a first end connected to said first outlet of said separation chamber and a second end connected to said “baking chamber” (to the destination of the steam, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 4  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Reay (US 2006/0249137 A1).
Regarding claim 4, Kuhn fails to teach the water tank comprising an outlet where water flows from the outlet via gravity. However, Reay teaches, in a steam feeding unit, a water tank [58] and steam generator [70], said water tank and said steam generator being arranged such .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Monteil (FR 2678359).
Regarding claim 6, Kuhn teaches the apparatus set forth above but fails to disclose the first outlet being arranged above the inlet of the separation chamber. However, Monteil teaches, in a steam feeding unit (Fig. 5), a separation chamber (41) configured such that a said first outlet of said separation chamber being arranged above said inlet of said separation chamber (see Annotated Fig. 5). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the apparatus of Kuhn by configuring the separation chamber first outlet to be located above the inlet of the separation chamber as taught by Monteil because this further ensures that it is steam, not water, which escapes through the first outlet.  

    PNG
    media_image2.png
    350
    384
    media_image2.png
    Greyscale
 
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Meister (US Pat. 4506598).
Regarding claim 9, Kuhn discloses the apparatus set forth above including the second outlet arranged above the location upstream of the inlet (see Fig. 1 and claim 1 above), of the steam generator, but fails to disclose water exiting the second outlet flowing to the inlet of the steam generator via gravity. However, Meister teaches, in a steam feeding unit, a second outlet [bottom outlet] of said separation chamber [24, fig 2] is arranged above a location upstream of an inlet [the inlet being the top of 22] of said steam generator [22] such that water that exits said second outlet of said separation chamber flows to said inlet of said steam generator via gravity [fig 2, where any water remaining in 24 will flow to the inlet of the steam generator via gravity]. It would have been obvious to one of ordinary skill in the art before the time of invention to modify the steam feeding unit so that water which exits the second outlet of the separation chamber flows to a the inlet of the steam generator via gravity, as taught by 
Regarding claim 10, Kuhn discloses the apparatus set forth above but fails to disclose the inlet of the separation chamber being above the outlet of the steam generator. However, Meister teaches an inlet [bottom opening] of said separation chamber [24, fig 2] is arranged above an outlet [the top opening of 22] of said steam generator [22], It would have been obvious to one of ordinary skill in the art before the time of invention to modify the steam feeding unit of Kuhn so that said inlet of said separation chamber being arranged above said outlet of said steam generator, as taught by Meister, in order to allow the water to flow via gravity and without the use of a pump or other mechanism, thus reducing energy use.
Claims 11,13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Meister.
Regarding claim 11, Kuhn discloses a method of feeding steam 
delivering water from a water tank (14) to a steam generator (Col. 6, lines 35-38),
heating said water in said steam generator to produce a mixture of water and steam (Col. 8, lines 35-36),
delivering said mixture of water and steam to a separation chamber (50) (Col. 6 lines 37-39), 
within said separation chamber, separating said mixture into a water component and a steam component, Page 3 of 9recirculating said water component to a location upstream of said steam generator (Col. 6 lines 37-36),
delivering said steam component to a feeding duct (54) having a first end connected to said separation chamber and a second end connected to said “baking chamber” (Fig. 1), and delivering said steam component from said feeding duct to said baking chamber (Col. 6 lines 45-47).
The difference between the method of Kuhn and that of the instant invention is that Kuhn’s method fails to disclose its use in an oven and sending steam into a baking chamber of an oven. However, Meister teaches, in a method of feeding steam, feeding steam into a baking chamber of an oven Fig. 2) and wherein a steam separator (24) delivers a steam component to a feeding duct (25) having a first end connected to the separation chamber and a second end connected to a baking chamber (14). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the invention of Kuhn by feeding the steam to a baking chamber of an oven as taught by Meister, because it amounts to a simple substitution of one type of steam-generating and separating device known in the art for another, with predictable results.
Regarding claim 13, Kuhn discloses said step of delivering said mixture of water and steam to said separation chamber occurs via upward flow (water/steam flows upward from the inlet of the steam generator to the outlet of the steam generator as shown in Fig. 1; thus, this step occurs via upward flow).  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Meister as applied to claim 11 above and further in view of Reay.
Regarding claim 12, Kuhn fails to teach the step of delivering water from said water tank to said steam generator is carried out by gravity. However, Reay teaches, in a steam .
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhn in view of Meister as applied to claim 11 above and further in view of Monteil (FR 2678359).
Regarding claim 14, Kuhn discloses said steam component separated from said mixture in said separation chamber flows a first outlet of said separation chamber en route to said baking chamber (as set forth in claims 11 and 1, Annotated Fig. 1, above), and said water component separated from said mixture in said separation chamber flows downward therein by gravity to a second outlet (a method taught by the apparatus as set forth in claims 1 and 7 above) of said separation chamber en route to said inlet of said steam generator (the water is to be recirculated to the steam generator, Col. 6 lines 42-44).  Kuhn fails to teach the Monteil teaches, in a method of operating a steam feeding unit (Fig. 5), a separation chamber (41) configured such that a said first outlet of said separation chamber being arranged above said inlet of said separation chamber (see Annotated Fig. 5). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the method of the modified Kuhn by configuring the separation chamber first outlet to be located above the inlet of the separation chamber as taught by Monteil, such that steam flows upward to a first outlet, because this further ensures that it is steam, not water, which escapes through the first outlet.  
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Kuhn nor the above-cited secondary references teach a discharge duct fluidly connected to both the water reservoir and steam generator to drain both.
Furthermore, Applicant may wish to incorporate some of the inventive concept which is related to the fact that the separation chamber is not distinct and separate from the tank as indicated in Specification Page 3 to further overcome the Kuhn reference.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761